Citation Nr: 1128838	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  05-41 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) with associated depression secondary to prostate cancer.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1968 to January 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for depression secondary to medical conditions associated with prostate cancer and assigned an initial rating of 10 percent effective from August 30, 2004.

Thereafter, in a December 2005 rating decision the RO rephrased the disability as reflected on the title page and assigned an increased rating of 30 percent effective from August 30, 2004.

As the claim for an increased rating involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In July 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  He was also afforded a July 2010 Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of these hearings are associated with the record.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C. for additional development of the record in July 2010.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to May 27, 2010, the Veteran's service-connected PTSD with associated depression secondary to prostate cancer was productive of social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From May 27, 2010, the Veteran's service-connected PTSD with associated depression secondary to prostate cancer has been productive of social and occupational impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for the service-connected PTSD with associated depression secondary to prostate cancer, prior to May 27, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).  

2.  The criteria for a disability rating of 50 percent, but not more, for the service-connected PTSD with associated depression secondary to prostate cancer are met from May 27, 2010, but not before.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, DC 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to increased rating for his service-connected psychiatric disability.   The Board will initially consider certain preliminary matters and will then address the legal principles and the evidence of record.

 Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2004, February 2006, March 2006, and July 2010 letters.  Specifically, in the March 2006 letter the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in September 2010.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations to address the nature and severity of his service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has reviewed the report of the latest VA examination and finds it substantially complies with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.   He was also afforded hearings before the RO's Decision Review Officer and before the Board at which he presented evidence in support of his claim. 

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

By way of procedural background, in a May 2005 rating decision the RO granted service connection for depression secondary to medical conditions and assigned a 10 percent evaluation effective from August 30, 2004.  The Veteran filed a notice of disagreement (NOD) in May 2005.  In a December 2005 rating decision the RO granted service connection for PTSD with associated depression secondary to prostate cancer and increased the rating to 30 percent, effective from August 30, 2004.  

The Veteran asserts that his PTSD warrants an increased initial rating due to symptoms that include sleep disturbance and nightmares, anxiety attacks, flashbacks, exaggerated startle response, passive suicidal ideation, irritability, avoidance, and depression.  This assertion is supported by the Veteran's DRO and Board hearing testimony.  

Of preliminary importance, the Board notes that the Veteran's representative has argued in a October 2008 VA Form 646, Statement of Accredited Representative in Appealed Case, that the Veteran should be rated separately under two diagnostic codes as his depression is due to his prostate cancer and his PTSD is due to his combat experiences.  The Board will address this contention in greater detail below in the "Other Considerations" section of this decision.  

Schedular Rating Prior to May 27, 2010

After careful consideration of the record, the Board finds the evidence does not support assignment of a rating in excess of 30 percent prior to May 27, 2010.  

In this regard, VA treatment records, dated from April 2004 to May 2010, show findings of and treatment for symptoms of moderate anxiety and depression, sleep disturbance, exaggerated startle response, hesitant speech, and isolated instances of passive suicidal ideation.  Notably, the record does not reflect findings of circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired abstract thinking, impaired judgment, impaired memory, or disturbances of motivation and mood.  

In conjunction with the current appeal the Veteran underwent a VA psychiatric examination in April 2005, during which he reported exposure to combat stressors while stationed in the Republic of Vietnam while serving in the US Army.  The Veteran noted that he was very healthy and exercised regularly by engaging in a number of sports, including basketball and football.  He claimed that when he returned from service, he lived a healthy and medically uneventful life.  However, in 2001 and 2002 he was diagnosed with type II diabetes mellitus and prostate cancer, which he claimed had a significant negative emotional impact on him.  Specifically, the Veteran described emotional difficulty with anxiety, sleep disturbance, irritability, depression, and occasional crying spells.  He noted that his relationship with his wife was affected by these symptoms, and he has been less open to communicating with her and retreats to his basement to isolate himself from his family as a result.  The Veteran denied current suicidal ideation, plan or intent, difficulty with memory, loss of interest in activities, emotional numbing, hypervigilance, strong startle reactions, and reexperiencing; but described symptoms of anxiety, depression, and occasional thoughts of harming himself.  He reported obtaining bachelors and masters degrees post-service, and indicated that he has been and is currently self-employed as a travel agent.  He claimed that he and his wife were active in their church and were regular participants in gathering with friends and family.  

Mental status examination results include observations that the Veteran was neatly dressed and groomed, and was alert and oriented to person, place and time.  The examiner noted that hallucinations and delusions were denied, and the Veteran displayed no clear evidence of gross memory impairment or confusion.  Further, the examiner indicated that the Veteran and denied suicidal ideation, plan or intent, and showed no signs of thought disorder, or any obsessive or ritualistic behavior apart from making sure the doors were locked at night.  However, eye contact was described as sparse, affect was described as appropriately variable and the Veteran became tearful on a number of occasions as he described events in Vietnam.  Moreover, he acknowledged periodic episodes of isolation that were sometimes preceded by sleep disturbances and feeling mentally and physically tired.  

The examiner opined that the Veteran did not meet the formal diagnostic criteria for PTSD as outlined in the DSM-IV, and diagnosed him with depression secondary to medical conditions, and with PTSD symptoms.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 70, reflecting mild symptoms of depression, and mild difficulties in interpersonal relationships, but generally functioning adequately.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  

In a July 2005 statement from a VA clinical psychologist, the Veteran was diagnosed with PTSD.  The psychologist noted that the Veteran had been asymptomatic until being diagnosed with prostate cancer associated with Agent Orange exposure.  The psychologist noted that in response to a standard set of self report measures for PTSD used by the outpatient psychiatry specialty clinic, the Veteran scored high on measures of sleep disturbance, intrusive thoughts, overall anxiety, and anger, and scored moderately high on measures of avoidance, numbing, and hyperarousal.  

During his July 2005 DRO hearing, the Veteran testified that he filed for bankruptcy and left his job because of his PTSD symptoms.  Here, he reported symptoms of depressed mood, disturbed sleep, nightmares, sweating and exaggerated startle response, and admitted to having a poor relationship with his wife and non-existent-to-bad relationships with his children.  

The Board notes that the April 2005 VA examination report, along with VA treatment records do not show circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired abstract thinking, impaired judgment, impaired memory, or disturbances of motivation and mood approximating the criteria contemplated by the 50 percent rating.  

Additionally, VA healthcare providers have assigned GAF scores reflecting mild symptoms.  The assigned GAF score of 70 does not provide a basis for assigning an initial rating in excess of 30 percent for the service-connected PTSD.  As noted, GAF scores ranging from 61 to 70 are reflective of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships, consistent with a 30 percent rating.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).   In this case, the GAF of 70 that was assigned by the examiner is consistent with the symptoms reported by the Veteran and noted on examination.  See 38 C.F.R. § 4.126(a).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his statements to medical providers and the testimony offered before the Board.  

The Veteran is competent to report his symptoms; however, even affording the Veteran the requisite competence and credibility in reporting his symptoms, the lay evidence offered shows the disability picture during the period under review more closely approximated the criteria for the current 30 percent evaluation.  

In sum, the Board finds the evidence reflects that, prior to May 27, 2010, psychiatric symptoms more closely approximated the criteria for a 30 percent rating.  Hence, a rating in excess of 30 percent for service connected PTSD with associated major depression prior to May 27, 2010 is denied.  38 C.F.R. § 4.130, DC 9411.  

Schedular Rating from May 27, 2010

During his May 2010 Board hearing, the Veteran reported symptoms of social isolating and difficulty concentrating, which negatively impact his ability to work as a travel agent.  He noted that he has been married 3 times, and that his marriage to his current wife has lasted 20 years.  He also noted that he and his son have a bad relationship.  The Veteran denied striking his wife out of anger, but endorsed symptoms of anger attacks, and anxiety.  He also denied being treated with medication for his psychiatric disability.  

The Board notes that a May 27, 2010 VA treatment record reflects complaints of irritability, sleep problems, depressed mood, and becoming emotional.  The clinical psychologist noted that the Veteran was married, and met the criteria for PTSD and major depressive disorder with significant features of avoidance and emotional constriction.  The Veteran reported that his symptoms have impaired his social functioning and occupational functioning.  

On mental status evaluation, the psychologist observed that the Veteran was casually dressed, was cooperative with the demands of the evaluation, and was oriented to person, place, and time.  The psychologist noted that the Veteran's speech was fluent, his mood was depressed, his affect was labile, his ability to concentrate and attend was within normal limits, and there were no signs of thought disorder or impaired information processing.  The Veteran's thought content was described as normative without significant ruminations or obsessionality.  The Veteran endorsed symptoms of suicidal ideation without plan or intent, but denied any homicidal ideation.  The psychologist indicated that the Veteran's level of insight was adequate, his judgment was good, and he appeared to be functioning within normal limits.  The Veteran endorsed symptoms of irritability, interpersonal distancing, and isolation.  He was diagnosed with PTSD and with major depressive disorder, and was assigned a GAF score of 55.  

Most recently, in July 2010, the Veteran underwent a VA psychiatric examination, during which he endorsed symptoms of depression, irritability, unwanted recollections of fear and terror, sleep disturbance, avoidance, numbing, high anxiety, and psychological distress.  The examiner noted that the Veteran's spouse has claimed the Veteran has changed and become angry and moody, and has been driving away their son.  Additionally, she reports that he has begun to hide in their basement.  The Veteran recounted a story in which he visited the Vietnam Memorial and became angry when someone he was travelling with made a comment about homeless veterans.  

The Veteran reported that he attended church for the first time in 4 to 6 months, and noted that he no longer enjoys participating in tennis, basketball, and fishing.  Further, he once enjoyed music as a hobby in the past, but now it triggers memories which produce an accentuation of symptoms.  He indicated that he is currently employed as a travel agent, but noted that he might soon be unemployed because his employment contract is set to expire soon.  

On mental status examination, the examiner observed that the Veteran displayed constricted affect, and there was some evidence of psychomotor retardation present.  He was described as sad by the examiner, and discussed experiencing occasional suicidal thoughts, and noted difficulty with focus and concentration.  Further, he discussed experiencing some obsessive behavior when having difficulty with symptoms, to include attempting to repeat the "Lord's Prayer" over and over again.  However, the examiner noted there was no impairment of thought process or communication, delusions and hallucinations were denied, eye contact was good, he was able to maintain minimal personal hygiene and other basic activities of daily living, he was oriented to person, place, and time, and his rate and flow of speech were reported to be deliberate and controlled.  The Veteran admitted to experiencing difficulty with angry impulses and as a result, isolating himself.  He indicated that he currently suffers from sleep impairment with difficulty falling asleep, frequent awakenings with an inability to fall back to sleep, and nightmares with poor remembered content.  

The Veteran was diagnosed with PTSD and with major depressive disorder, and a GAF score of 55 was assigned.  The examiner opined that the Veteran experienced reduced reliability and productivity due to the signs and symptoms of his PTSD.  The examiner indicated that, although the Veteran was compliant with mental health psychological treatment including group and individual therapies, he has thus far refused a trail of antidepressant medication which might be helpful in improving symptoms.  

In light of the medical evidence, the Board finds that the service-connected psychiatric disability symptoms are shown to be approaching or even meeting the schedular criteria (DC 9411) for a 50 percent rating during the course of this appeal beginning on May 27, 2010.  38 C.F.R. § 4.130.  

The consistent GAF scores of 55 are reflective of more moderate symptoms such as flat affect, occasional panic attacks, and moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes] (2010).  

On this record, the Board finds that the service-connected PTSD currently is productive of social and occupational impairment with reduced reliability and productivity manifested by symptoms of suicidal ideation, difficulty in maintaining social relationships, impaired judgment, constricted affect, psychomotor retardation, obsessive behavior, and difficulty with focus and concentration.  However, the Veteran has not exhibited symptoms approximating speech intermittently illogical, obscure or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene, which would warrant a 70 percent rating.  

Accordingly, beginning on May 27, 2010, the assignment of an increased rating of 50 percent for the service-connected PTSD is warranted.  The Veteran's appeal is accordingly granted to that extent.

Additional Considerations

The Board notes that due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected psychiatric disability, namely for PTSD and for depression.  As noted, in a October 2008 VA Form 646, the Veteran's representative argued that the Veteran is entitled to separate ratings for his PTSD and depression as he continues to seek treatment for both PTSD and for depression, which have different etiologies, and as different diagnostic codes with different classifications are assignable.  However, the record does not support assigning separate ratings for additional symptoms associated with his psychiatric disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Specifically, the VA examination reports and VA treatment records associated with the claims file reflect findings of PTSD and depression.  Specifically, the April 2005 VA examination report and the July 2005 VA psychologist's report reveal that the Veteran reported running a successful business, being in a happy marriage, and being actively involved in his community until being diagnosed with prostate cancer.  These reports show findings that the impact of the Veteran's cancer and ensuing loss of physical functioning reawakened negative feelings associated with his wartime service.  

Further, the July 2010 VA examiner opined that the Veteran's PTSD and major depressive disorder diagnoses were likely mutually interactive and mutually aggravating, and it was not possible to provide a separate GAF score for each.  

Moreover, during his DRO hearing, the Veteran testified that prior to his prostate surgery he thought his life was great, and had great relationships with his wife and children.  He reported that after his surgery, things began to fall apart.  

The Board takes the Veteran's testimony, along with the VA medical findings, as demonstrative proof that the PTSD and depression are part and parcel of the same underlying mental health illness, and should be rated together as the depression has been characterized as a symptom of the PTSD.

The Board has considered whether "staged rating" should be applied.  In this case, the evidence does not show that the criteria for a rating in excess of 30 percent were met at any distinct period prior to March 27, 2010, so "staged rating" is not appropriate for that period; Fenderson, 12 Vet. App. 119, 126.  Similarly, the evidence does not show the criteria for a rating in excess of 50 percent were met at any distinct period after March 27, 2010, so "staged rating" is not appropriate for that period; Hart, 21 Vet. App. 505, 509-510.   The Board notes in that regard that an increase cannot be assigned prior to being clinically established; see 38 C.F.R. § 3.400.

The record does not show, nor does the Veteran contend, that unemployment arises from his service connected PTSD symptoms.  In fact, the record reflects that he is currently employed.  Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not for present consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.  Thun, id.

The benefit-of-the-doubt in this case has been resolved in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The Board having determined that the Veteran's service-connected PTSD with an associated depression secondary to prostate cancer warrants a 50 percent rating, but not higher, effective from May 27, 2010 but not before, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


